Citation Nr: 1136642	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Propriety of the reduction in the rating for a service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, from 60 to 40 percent, effective June 1, 2007.

2.  Entitlement to an increased rating for a herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991 and from January 1994 to May 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in May 2009; a transcript of that hearing is of record.

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran reported in 2009 that he was employed as a truck driver.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to an increased rating for a herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

In reducing the disability evaluation for a herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, the RO in its March 2007 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and VA treatment notes, that reflected that the criteria for a 60 percent rating were no longer met.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, from 60 percent to 40 percent was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e); 3.159, 3.344, 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5293 (2003), Diagnostic Code 5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

Inasmuch as this case involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 60 to 40 percent for a herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy were properly carried out by the RO.  In August 2006, the RO notified the Veteran of a proposed rating reduction (issued in an August 2006 rating decision), and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a March 2007 rating decision, in which the rating was reduced from 60 to 40 percent, effective June 1, 2007.  The RO informed the Veteran of this decision by letter dated March 9, 2007.

Additionally, the appellant was provided an opportunity to set forth her contentions during the hearing before an RO Decision Review Officer (DRO) in May 2009.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the May 2009 hearing, the DRO identified the issue on appeal. T. at 1. The Veteran was also advised of the basis for the decision to reduce the rating assigned to the Veteran's spine disability from 60 percent to 40 percent.  Aside from his report of a decreased frequency of incapacitating episodes that was reported to the examiner, emphasis was placed on the fact that there was no evidence of the Veteran being placed of physician prescribed bed rest.  He was advised that his personal assertion of being on bed rest did not rise to this standard.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for a restored rating.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

In this case, however, the 60 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs do not apply.  Indeed, the 60 percent evaluation assigned for the Veteran's service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy was in effect from September 10, 2003, to June 1, 2007.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case.

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him the requisite time periods request a hearing and respond.

In an April 2004 decision, the RO evaluated the Veteran's herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy as 60 percent disabling, effective September 10, 2003, under Diagnostic Code 5243.  The Veteran's 60 percent disability rating for a herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy was in effect for less than 5 years later.  38 C.F.R. § 3.344(c) is therefore applicable.  Under that regulation, a reexamination disclosing improvement, physical or mental, in the Veteran's thoracolumbar spine disability will warrant a reduction in rating.

Of additional note, the rating criteria for evaluating disabilities of the spine were amended during the course of the appeal.  Although VA has the authority to amend the rating criteria, in no event shall such an amendment to the diagnostic codes result in a reduction to a veteran's disability rating unless an improvement in a veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  In order to address these situations, the VA General Counsel has developed a review procedure where VA must first determine whether a reduction was warranted under the pre-amended regulations before applying the amended regulations.  See VAOPGCPREC 19-92.

In this case, the Board must consider whether the Veteran is entitled to an evaluation of 60 percent based on both the pre-amended and current regulations.  Generally, review of such claims requires application both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

The Veteran's service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy has been evaluated as intervertebral disc syndrome (designated at Diagnostic Code 5293, as in effect from September 23, 2002, to September 26, 2003, and as Diagnostic Code 5243, as in effect since September 26, 2003) and is currently rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under Diagnostic Code 5292, in effect prior to September 26, 2003, which evaluates the severity of limitation of lumbar spine motion, a 10 percent evaluation is warranted for slight limitation of lumbar spine motion.  A 20 percent evaluation is warranted for moderate limitation of lumbar spine motion.  A 40 percent evaluation is assigned for severe limitation of lumbar spine motion.

Under Diagnostic Code 5295, in effect prior to September 26, 2003, lumbosacral strain with slight subjective symptoms warrants a noncompensable rating.  A 10 percent rating is warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating is warranted where the evidence shows the lumbosacral strain to be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5289, in effect prior to September 26, 2003, favorable ankylosis of the lumbar spine warrants a 40 percent rating.

Under the revised Diagnostic Code 5293, in effect from September 23, 2002, to September 26, 2003, intervertebral disc syndrome may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

Since September 26, 2003, the diagnostic criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note: (1)  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note: (2)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also Plate V.)

Note: (3)  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note: (4)  Round each range of motion measurement to the nearest five degrees.

Note: (5)  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note: (6)  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Although the criteria under Diagnostic Code 5292 was less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal range of motion, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002). In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The United States Court of Appeals for Veterans Claims (the Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

Historically, the Veteran was examined in April 2004 for the purpose of determining the nature and severity of his spine disability.  He complained of thoracic spine and lumbar spine pain with radicular bilateral leg pain with the left leg significantly greater than the right.  The Veteran reported an average of twenty-six (26) episodes of incapacitation in the past year that required bed rest.  He also complained of numbness, weakness, erectile dysfunction, and an unsteady gait due to left leg weakness secondary to back pain.  It is noted that he was unemployed secondary to severe back pain.  Physical examination findings were listed as a normal thoracic spine, a flat back deformity with a loss of normal thoracic kyphosis, an abnormal lumbar spine with a mild loss of lordosis, and an antalgic gait.  Activities of daily living affected by back pain included grooming, toileting, and dressing.  Physical examination findings were listed as tenderness to palpation over T-12 and L4-L5, and a paraspinous muscle spasm on range of motion.

Active range of motion findings of the thoracolumbar spine were listed as: forward flexion to 30 degrees; extension to 15 degrees; right lateral bending to 15 degrees; left lateral bending (referred to as left rotation most likely due to a typographical error) to 10 degrees; and right and left rotation to 25 degrees.  Neurological examination findings were listed as deep tendon reflexes 1+ at the knees and ankles, extensor hallucis longus, motor strength 5/5 bilaterally, and positive straight leg raising.  An X-ray examination of the thoracic spine was normal.  However, an X-ray examination of the lumbar spine indicated minimal degenerative changes of the lumbar spine with osteoplate formation.  An MRI examination of the thoracic spine revealed a mild disc bulge at T-8, as well as T-11 and T-12.  An electromyography (EMG) study and nerve conduction study revealed left leg radiculopathy.  The impression was thoracolumbar herniated disc with intervertebral disc syndrome and minimal degenerative joint disease (DJD).

VA medical records dated in April 2004 showed complaints of low back pain since August 2003.  The assessment was chronic pain syndrome, most consistent with myofascial pain syndrome and mild DJD.  Another report indicated complaints of continued spine and lower extremity pain.  There were no references to physician prescribed bed rest.

In its April 2004 rating decision, the RO increased the rating from 20 percent to 60 percent for a herniated disc with intervertebral disc syndrome and degenerative joint disease, effective September 10, 2003.  The evaluation was based on an April 2004 VA fee-based examination report.  Referencing his report of averaging twenty-six (26) episodes of incapacitation in the past year that required bed rest, the RO indicated that criteria for a 60 percent rating had been met.

VA medical records dated in December 2004 indicate complaints of severe pain from the mid back to the hips that radiated down the Veteran's left leg and occasionally around his waist.  The Veteran occasionally used a TENS unit which did not provide any relief.  An MRI examination of the thoracic spine in November 2003 indicated degenerative changes with mild bulging at T8-9 to the right and at T11-12.  The Veteran had undergone nerve conduction velocity and electromyelogram (NCV/EMG) studies in November 2003 that were normal for both legs but indicated radiculopathy of the left leg.

Active range of motion findings of the thoracolumbar spine indicated forward flexion to 30 degrees (with pain).  Neurological examination findings were listed as essentially normal motor activity and sensation and deep tendon reflexes 2+ in the knees and 1+ in the ankles.  The assessment was chronic low back pain and degenerative disc disease of the thoracic spine.


VA medical records dated from December 2005 to February 2006 indicate complaints of low back pain with numbness in both legs.  In February 2006, physical examination findings of the thoracolumbar spine included forward flexion to 45 degrees.  Neurological examination findings were listed as essentially normal motor strength, normal sensation, and deep tendon reflexes +2 in the knees and ankles.  There is no mention of physician prescribed bed rest.

Thereafter, in February 2007, the Veteran was afforded another VA spine examination.  In that report, the Veteran complained of a gradual onset of back pain with numbness down both legs into his calves, stiffness, weakness, and pain.  The Veteran indicated that he had eight (8) incapacitating episodes in the past year.  Physical examination findings were listed as a normal posture and gait.  Neurological examination findings were listed as urinary urgency, numbness, paresthesias, and guarding.  On sensory examination, vibration of the lower extremities was 2/2 and knee and ankle jerk was 2+ bilaterally.  Plantar flexion was normal bilaterally.

Active range of motion findings of the thoracolumbar spine were listed as: forward flexion to 45 degrees (with pain); extension to 10 degrees (with pain); bilateral lateral flexion 20 degrees (with pain); and bilateral lateral rotation to 20 degrees (with pain).  The examiner diagnosed a chronic low back disability.

In his May 2007 notice of disagreement, the Veteran asserted that the February 2007 VA examination inaccurately reported the severity of his back disability.  He asserted that he misunderstood the question posed by the examiner, and that his eight (8) episodes/days of incapacitating episodes only reflected the first two months of 2007, i.e., four (4) episodes in January and four (4) episodes in February.  He maintained that his condition was much worse.  He said a more accurate assessment would be that in the past twelve months he was incapacitated five days each month, which amounted to eight weeks per year.  

During his May 2009 hearing, the Veteran complained of numbness throughout his legs, tight muscles in his back, and difficulty with prolonged sitting.  Activities of daily living such as mowing the lawn, carrying groceries, and picking up his kids was difficult.  However, he testified that he had not been prescribed bed rest by a doctor for his back since May 2008.

Applying the Veteran's symptomatology to the rating criteria in effect from September 23, 2002, to September 26, 2003, the Board finds that improvement has occurred under the old criteria.  In this case, when the February 2007 VA examination report, along with additional VA treatment notes and VA physician statements, are compared with the April 2004 VA fee-based examination report that formed the basis for the 60 percent rating, improvement in the Veteran's thoracolumbar spine disability is demonstrated.  The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 40 percent solely under the rating criteria in effect for Diagnostic Code 5293, in effect from September 23, 2002, to September 26, 2003.  None of the evidence of record shows that the Veteran suffered from intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Consideration has been given to the May 2007 contention that the Veteran was incapacitated for five days each month during the past 12 months which amounted to eight weeks per year.  However, as discussed, when he was examined in February 2007, he specifically reported experiencing eight incapacitating episodes in the past year.  Moreover, treatment records and physician statements do not reflect any findings that would suggest that the Veteran's service-connected thoracolumbar spine disability has necessitated bed rest and treatment prescribed by a physician for a duration of at least six weeks during any 12-month period. 

The Board acknowledges the Veteran's assertion that there was a misunderstanding when he reported his eight incapacitating episodes, and that he did not mean eight episodes in the past year but rather eight episodes since the beginning of the calendar year.  The Board does not find this assertion to be credible.  His presentation that he understood the frequency question as a question of the frequency since the beginning of the year (since 2007) is at odds with how he previously responded to that same question at his April 2004 examination.  At that time, he clearly understood the question pertaining to the frequency of incapacitating episodes over the past year, when he reported 26 episodes at his April 2004 examination.    

The Board also finds that improvement in the Veteran's service-connected thoracolumbar spine disability has occurred under the revised criteria, as in effect since September 26, 2003.  The evidence of record does not reflect any findings that would warrant a rating in excess of 40 percent solely under the criteria of the General Rating Formula.  None of the evidence of record shows that the Veteran exhibited unfavorable ankylosis of the entire thoracolumbar spine.  Indeed, while the Veteran has complained of severe pain that caused major interference with daily activities and job function, no physician has provided any objective findings (range of motion studies, neurological studies, or incapacitating episodes) that would support the assignment of a rating in excess of 40 percent under Diagnostic Code 5243.

The Board also finds that there is no basis for the restoration of the 60 percent rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  In this regard, the Board notes that although it was noted that the Veteran exhibited pain on motion as well as after repetitive use in the VA examination reports, these findings have already been taken into consideration in the assignment of the reduction to a 40 percent rating.

Applying the Veteran's symptomatology to the rating criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as in effect since September 26, 2003, the Board finds that the criteria for assigning a 60 percent rating was not warranted.  As previously mentioned, the evidence of record does not reflect any findings that would suggest that the Veteran's service-connected thoracolumbar spine disability has necessitated bed rest and treatment prescribed by a physician for a duration of at least six weeks during any 12-month period.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his thoracolumbar spine symptoms, to include the assertion that his spine did not improve during the proposed reduction period and that he was incapacitated for eight weeks, because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record indicated that the assignment of the reduced evaluation was proper.  As the Veteran's statements are inconsistent with the evidence of record, the Board does not find his assertions as to frequency and duration of his incapacitating episodes to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of stable thoracolumbar spine symptomatology to warrant the assignment of a 60 percent rating has not been established, either through medical or lay evidence, during this time period.

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings substantiates that the reduction in rating from 60 to 40 percent for a herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy.  The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 60 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in the rating for service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, from 60 to 40 percent, effective June 1, 2007, was proper.


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to an increased rating for a herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy currently evaluated as 40 percent disabling, is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination to evaluate his service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy in July 2009.  In an October 2009 statement VA Form 646, his representative indicated that the Veteran's disability has become worse.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the AMC should arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the severity of his service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy.

Finally, the claims file shows that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Nashville and Murfreesboro, Tennessee, and the VA Outpatient Clinic (VAOPC) in Knoxville, Tennessee; however, as the claims file only includes treatment records from those facilities dated up to August 2006, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy from the Nashville and Murfreesboro VAMCs and the Knoxville VAOPC for the period from August 2006 to the present.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for an appropriate VA spine examination to determine the current nature, extent, and severity of his service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy.  All indicated tests and studies (to include X- rays and/or NCV/EMG) are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should also render a specific finding as to whether, during the examination, the Veteran exhibited either unfavorable ankylosis of the entire thoracolumbar spine, OR unfavorable ankylosis of the entire spine.  With respect to the thoracolumbar spine, the examiner should indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the lumbar spine, and whether there is likely to be additional range of motion loss of the service-connected thoracolumbar spine due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  The above determinations must, if feasible, be expressed in the degree of the additional range of motion loss due to pain on use or during flare-ups.  The examiner should indicate whether there is evidence of any additional loss of range of motion of the thoracolumbar spine due to these factors that is equivalent to unfavorable ankylosis of the entire thoracolumbar spine, OR unfavorable ankylosis of the entire spine.

The examiner should also identify all neurologic manifestations of the Veteran's service-connected thoracolumbar spine disability, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction, with reference to the nerve(s) affected.  

The examiner should also evaluate the effects of the Veteran's service-connected thoracolumbar spine disability on his ability to obtain substantially gainful employment.

All opinions expressed should be supported by a complete rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the July 2009 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


